Citation Nr: 1740440	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-26 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1952 to July 1955, including combat service in the Korean War, and in the Air Force from April 1956 to December 1958.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the April 2010 rating decision, the RO denied service connection for bilateral knee injuries with arthritis.

These issues were previously remanded by the Board in December 2016 for further development.  They have been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that his current knee disorders began as a result of crawling through rice paddies during his combat service in Korea.  The Veteran was afforded a VA examination in March 2010.  The examiner's opinion that it is less likely than not that the Veteran's knee disabilities are related to service was based entirely on a lack of documentation of a knee injury in service.  VA has since been informed that all of the Veteran's service treatment records from his initial period of service, which included his time in Korea, were lost to fire.  Because the examiner did not know this when weighing the absence of records against the Veteran's claim, a remand is warranted to obtain a new medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any right or left knee disability.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current knee disorder had its origin in service or is in any way related to the Veteran's active service, including as a result of his crawling through rice paddies while serving in combat in Korea.  

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.  The examiner is also advised to assume that the Veteran's report of the circumstances of his active duty service is credible.

The rationale for any opinion expressed should be provided.  Note that the Veteran's service treatment records for the period from July 1952 to July 1955, which included his time in Korea, were totally lost to fire and the lack of those records cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

